     Case 2:16-cv-02750-JAM-KJN Document 213 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       THEON OWENS,                                    No. 2: 16-cv-2750 JAM KJN P
12                        Plaintiff,
13             v.                                        ORDER
14       JOSEPH DEGAZIO, et al.,
15                        Defendant.
16

17            Pursuant to the mailbox rule, on October 8, 2020, plaintiff filed objections to the

18   magistrate judge’s order filed September 24, 2020 granting defendants’ September 18, 2020

19   motion for an extension of time to file an opposition to plaintiff’s partial motions for summary

20   judgment and to file a cross-motion for summary judgment. (ECF No. 207.) The undersigned

21   construes plaintiff’s objections as a request for reconsideration.

22            Pursuant to E.D. Local Rule 303(f), a magistrate judge’s orders shall be upheld unless

23   “clearly erroneous or contrary to law.” Id. Upon review of the entire file, the court finds that it

24   does not appear that the magistrate judge’s ruling was clearly erroneous or contrary to law.1

25   1
        In his request for reconsideration, plaintiff argue that defendants’ September 18, 2020 motion
26   for extension of time did not mention his motion for partial summary judgment filed August 27,
     2020, thus waiving defendants’ right to file an opposition to this motion. Plaintiff is correct that
27   defendants’ September 18, 2020 motion for extension of time failed to mention his August 27,
     2020 motion for partial summary judgment. However, this failure was clearly inadvertent. On
28   October 5, 2020, defendants filed another request for extension of time to file an opposition to
                                                         1
     Case 2:16-cv-02750-JAM-KJN Document 213 Filed 11/04/20 Page 2 of 2


 1          Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the order of the
 2   magistrate judge filed September 24, 2020 is affirmed.
 3

 4   DATED: November 4, 2020                     /s/ John A. Mendez
 5                                               THE HONORABLE JOHN A. MENDEZ
                                                 UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   plaintiff’s motions for partial summary judgment. (ECF No. 202.) Defendants’ October 5, 2020
     motion for extension of time identifies plaintiff’s motion for partial summary judgment filed
27   August 27, 2020. (Id.) On October 7, 2020, the magistrate judge granted defendants’ October 5,
     2020 motion for an extension of time. (ECF No. 204.) Defendants have not waived their right to
28   file an opposition to plaintiff’s August 27, 2020 motion for partial summary judgment.
                                                         2
